Citation Nr: 0111714	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-09 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a fracture of the left lateral tibial plateau with partial 
ankylosis, prior to May 18, 1998.

2.  Entitlement to a higher evaluation for residuals of a 
fracture of the left lateral tibial plateau with partial 
ankylosis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



REMAND

The veteran had active duty from May 1967 to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which awarded service 
connection for aggravation of a non service connected left 
knee fracture of the left lateral tibial plateau with partial 
ankylosis as due to a service connected fracture of the right 
os calcis with minimal degenerative arthritis right subtalar 
joint.  The RO determined that the degree of disability 
caused by the aggravation was noncompensable from August 1995 
to May 1998, and 10 percent disabling from May 18, 1995.  The 
veteran has expressed disagreement with these evaluations, to 
include a disagreement with the RO's assignment of a 30 
percent baseline disability of the left knee prior to 
aggravation.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

As a preliminary matter, the Board observes that the veteran 
has submitted a copy of a determination of the Social 
Security Administration (SSA) which shows that he was awarded 
disability benefits from April 22, 1991 on account of a back 
and knee injury.  Although it appears that the some of the 
medical reports considered by this decision have been 
associated with the claims file, they were submitted by the 
veteran, and it is not clear that all available and 
potentially pertinent medical records were obtained from the 
Social Security Administration.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the CAVC") has held that the duty to assist requires the VA 
to attempt to obtain records from other Federal agencies, 
including the SSA, when the VA has notice of the existence of 
such.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992).

Moreover, the medical evidence considered by the RO is 
insufficient for the purpose of properly adjudicating this 
matter.  Treatment records, VA examinations and the veteran's 
April 1989 hearing testimony give a history of the veteran 
having injured his left knee in an accident where he was hit 
by a car.  The veteran testified in April 1989 that this 
event happened in 1981, but elsewhere in the record, 
including the most recent VA examination of May 1998, the 
year of this accident was said to be 1980.  There is also a 
suggestion of a left knee injury in the late 1980's, 
according to the medical history from a January 1988 VA 
examination which states that the veteran crushed his left 
knee "a few months ago."  The claims file does not contain 
any medical records actually documenting treatment for the 
1980 or 1981 accident or the crush injury described in 
January 1988.  To the extent that the baseline disability of 
the left knee prior to aggravation by the service connected 
right foot disorder is at issue in this case, such records 
may be probative in this matter.

Finally, the Board finds that the May 1998 VA examination 
report provides insufficient information concerning the 
degree of left knee disability to be attributed to the 
service connected right ankle disorder.  The conclusion from 
this examination was that both the right ankle disability and 
the left knee disorder aggravate each other, but that it 
would be conjecture to establish the degree of aggravation or 
disability.  The RO then made its own determination as to the 
degree of aggravation, by comparing the physical examination 
findings from the May 1998 examination with what it 
determined were baseline findings from a May 1989 
examination.

The Board observes that the Court has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Further, when the medical evidence is inadequate, 
the VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Halstead v. 
Derwinski, 3 Vet.App. 213 (1992). 

Accordingly, this case is REMANDED for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for any pertinent disability, to 
include records documenting treatment for 
a left knee injury due to a car accident 
in 1980 or 1981 as well as an alleged 
crush injury to the left knee prior to 
January 1988.  The veteran should also 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folders.

2.  The RO should contact the Social 
Security Administration, and request 
copies of the medical examination reports 
and treatment records reviewed by that 
agency in granting the appellant 
disability benefits. See 38 U.S.C.A. § 
5106 (West 1991).  Efforts to obtain 
these records should also be documented 
and any evidence received in response to 
this request should be associated with 
the claims folder.

3.  The veteran should be afforded a VA 
orthopedic examination to ascertain the 
degree of left knee disability 
attributable to aggravation by the 
service connected right ankle injury.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner is 
requested to offer an opinion regarding 
the degree of disability over and above 
the degree of left knee disability 
existing prior to such aggravation by the 
right ankle disorder.  The examiner 
should also give an opinion regarding the 
baseline right knee disability that would 
exist absent any aggravation by the right 
ankle disorder.  All indicated tests and 
studies should be done, including 
objective range of motion studies, 
expressed in degrees, and appropriate x- 
rays.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the report. The examiner is 
further requested to adequately summarize 
all of the relevant history, including 
relevant treatment, previous diagnoses 
and x-ray findings, as well as all 
current objective clinical findings and 
subjective complaints, and describe in 
detail the reasons for all medical 
conclusions.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to report for any scheduled examination 
may result in the denial of his claim.  38 C.F.R. § 3.655 
(2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




